TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00590-CR



                               Alejandro Saucedo Jr., Appellant

                                                v.

                                  The State of Texas, Appellee


  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
        NO. 08-169, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               We have received notice from the district clerk’s office that subsequent to issuing

our opinion and judgment in the above cause, but prior to issuing our mandate, the appellant,

Alejandro Saucedo, Jr., died. Attached to the notice was Saucedo’s obituary showing that he died

on March 27, 2011. As required by the rules of appellate procedure, we withdraw our opinion and

judgment dated February 18, 2011, recall our mandate issued on May 24, 2011, and permanently

abate the appeal. See Tex. R. App. P. 7.1(a)(2), 18.7.



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Permanently Abated

Filed: July 13, 2011

Do Not Publish